Citation Nr: 9923257	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected degenerative changes, left knee, currently 
evaluated as 10 percent disabling, to include entitlement to 
separate disability ratings based on instability and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for a left knee 
disorder, assigning a noncompensable (0 percent) disability 
rating, effective January 28, 1995.  In a March 1997 rating 
decision, the RO increased that rating to 10 percent, 
effective November 15, 1996.

As a preliminary matter, the Board notes that in written 
correspondence dated in October 1998, the veteran indicated 
that he wished to withdraw all appeals pending, except for 
the claim of an increased disability evaluation for his 
service-connected left knee disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
left knee disorder, manifested by tenderness to palpitation, 
slight instability and degenerative changes.  Range of motion 
of the left knee was recently shown to be 0 to 100 degrees.  

3.  Functional impairment of the left knee consists of 
complaints of an occasional "giving way" sensation, pain 
and swelling on prolonged use, difficulty walking for more 
than 10 minutes and getting up from a sitting position.  

4.  Arthritis of 2 or more major joints or minor joint 
groups, ankylosis of the knee, moderate instability or 
recurrent subluxation, dislocated cartilage, flexion limited 
to 60 degrees or less, extension limited to 5 degrees or 
more, or malunion of the tibia and fibula is not shown in the 
medical evidence of record, either currently or at any time 
since the veteran's initial grant of entitlement to service 
connection on January 28, 1995.

5.  The medical evidence does not show slight left knee 
instability prior to November 15, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative changes, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. §  4.71(a), Diagnostic Codes (DCs) 5003, 
5010, 5256-5263  (1998).

2.  The criteria for an increased (compensable) disability 
rating prior to November 15, 1996, for service-connected 
degenerative changes, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.31, 
4.71(a), Diagnostic Codes (DCs)  5003, 5010, 5256-5263  
(1998).

3.  The criteria for separate disability ratings for service-
connected degenerative changes, left knee, based on 
instability and arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.14, 4.71(a), 
Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261  (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has appealed the initial assignment of less-
than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA examinations of his left 
knee.  In addition, the RO obtained the veteran's service 
medical records and numerous VA medical records.  It also 
provided the veteran with a personal hearing.  The veteran 
has not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had no noted 
left knee problems upon enlistment into service, according to 
a November 1975 induction medical examination report.  
Similarly, no noted knee problems are recorded in a September 
1979 medical examination report.  

Service outpatient records show that the veteran was first 
seen with complaints of left knee pain in March 1981.  
Subjectively, the veteran reported a pulling sensation around 
the medial left knee.  Objective examination revealed normal 
knees, with no swelling, crepitus, ligament pathology, or 
instability.  Assessment was a left medial collateral 
ligament strain.  The veteran was placed on temporary 
physical profile.

No left knee problems are noted on a May 1982 medical 
examination report.

Outpatient records show additional complaints of left knee 
pain in April 1983; a knee brace was recommended.

The veteran was next seen for left knee pain in January 1984.  
Pain was on prolonged standing and on squatting.  He 
indicated mild swelling and effusion on prolonged standing, 
walking, or running.  Physical examination revealed full 
range of motion from 0 to 130 degrees.  The left knee was 
stable.  Lachman's test and Drawer's sign were negative.  
There was no crepitation.  X-rays were normal.  There was 
mild anterior joint line tenderness.  The veteran was again 
placed on temporary physical profile.

A May 1984 outpatient record shows that the veteran's left 
knee appeared stable.  Assessment was arthralgia, chronic, 
left knee.

A July 1984 arthrogram of the left knee was normal.

An April 1987 medical examination report indicates that the 
veteran had occasional left knee pain.

No further complaints of or treatment for any left knee 
problems is shown in the service medical records.  The 
veteran was discharged from service in January 1995.

Subsequent to service, a March 1995 VA examination report 
indicates that the veteran had complaints of occasional left 
knee pain, particularly upon walking.  No objective findings 
were noted.

An August 1995 VA examination report reflects that the 
veteran had complaints of swelling, occasional "giving 
out," and difficulty bending and kneeling with the left 
knee.  Physical examination revealed no swelling, deformity, 
or gross instability.  Range of motion was 0 to 135.  X-rays 
were normal.  Diagnosis was status post left knee strain.

An April 1996 VA outpatient record shows a diagnosis of left 
medial meniscus tear.  Range of motion was 0 to 120 degrees.  
Tests for ligament instability were negative.  Tenderness at 
medial joint line was noted.

A May 1996 VA physical evaluation report indicates that the 
veteran's left knee had full range of motion and generalized 
tenderness.

A September 1996 VA outpatient record indicates that there 
was full range of motion of the left knee with no pain.  
There was no ligament instability, pivot shift, or medial or 
lateral laxity.

A November 1996 magnetic resonance imaging (MRI) study 
revealed a differential diagnosis of either tear or 
degenerative changes.  There was also minimal effusion.  The 
study was otherwise essentially normal.  An addendum to the 
MRI study noted that a partial tear of the patellar ligament 
could not be excluded.

A February 1997 VA examination report shows subjective 
complaints of occasional left knee swelling and soreness.  
Objective examination revealed bilateral knee range of motion 
from 0 to 115 degrees.  Diagnosis was partial tear of the 
left knee patellar ligament and degenerative arthritis of the 
left knee.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in September 1997.  During the 
hearing, he stated that he had pain and swelling in the left 
knee, especially when getting up from a sitting position or 
walking.  He reported that he could walk for 9 to 10 minutes.  
He indicated that his right knee was unstable, causing him to 
fall on a couple of occasions.  

September 1997 and December 1997 VA outpatient records show 
that the veteran had degenerative changes of the left knee.  
He was provided a knee brace, with which he was unhappy.

An August 1998 VA MRI study revealed degenerative changes of 
the medial meniscus; a tear could not be excluded.  Moderate 
degenerative changes were noted in the lateral meniscus.

An August 1998 VA X-ray report indicates that the veteran's 
left knee had a stable appearance without abnormalities.

An August 1998 VA examination report reflects that the 
veteran complained of left knee pain.  Objective examination 
revealed range of motion from 0 to 100 degrees.  There was 
pain on motion, especially against resistance.  There was no 
edema, effusion, instability, or weakness.  There was extreme 
tenderness just below the patella on the anterior aspect.  
There was no redness, heat, or abnormal movement.  In terms 
of joint stability, the left knee had a bit of motion in 30 
degrees of flexion with evidence of some instability with the 
medial and lateral meniscus, but the medial, collateral, and 
anterior and posterior cruciate ligaments appeared normal.  
Final diagnosis, after review of the MRI study, was medial 
meniscus degenerative changes.  It was noted that physical 
examination did not demonstrate a meniscal tear.

An October 1998 VA ambulatory care note indicates that the 
veteran fell in a tub when his knee buckled.

III.  Analysis

The veteran contends, in essence, that he is entitled to an 
increased disability rating for his service-connected left 
knee disorder.  In this regard, the Board notes that the 
veteran was originally granted a noncompensable disability 
rating for his left knee disability, effective January 28, 
1995, a rating that was increased to 10 percent, effective 
November 15, 1996.  Therefore, in determining whether an 
increased disability rating is warranted, the Board must 
consider not only whether the veteran is entitled to a 
disability rating in excess of its current 10 percent rating, 
but also whether entitlement to a compensable rating was 
warranted prior to November 15, 1996.  In addition, as 
requested by the veteran's accredited representative, 
entitlement to separate disability ratings based on arthritis 
and instability of the left knee will be considered


a.  Entitlement to disability rating in excess of 10 percent

The claims file shows that the veteran's service-connected 
left knee disorder was rated as 10 percent disabling pursuant 
to DC 5257-5010 of the Rating Schedule, 38 C.F.R. § 4.71a, DC 
5010, 5257  (1998).  This indicates that the RO concluded 
that the disability most closely reflected traumatic 
arthritis and that it was to be rated based on "other" 
impairment of the knee, involving lateral instability or 
recurrent subluxation.  38 C.F.R. §§  4.27, 4.71a, DCs 5010, 
5257  (1998).  The Board considers all pertinent DCs under 
the Rating Schedule when evaluating a veteran's disability.

After careful review of the record, the Board finds that the 
veteran's disability may be properly rated under DC 5010.  DC 
5010 states that traumatic arthritis, substantiated by X-ray 
findings, is to be rated based on DC 5003.  Id.  DC 5003 
pertains to degenerative arthritis and authorizes a 
disability rating based on the limitation of motion of the 
specific joint or joints involved.  When limitation of motion 
is noncompensable under the appropriate diagnostic code, then 
a 10 percent rating is for application for each major joint 
involved.  Limitation of motion must be confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, DC 
5003 authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003  (1998).

In this case, the medical evidence includes MRI confirmation 
of degenerative arthritis around the medial and lateral 
meniscus.  For rating purposes, the Board finds that the 
veteran's left knee most recently had range of motion from 0 
to 100 degrees.  This is indicative of full extension, but of 
slight limitation in flexion motion.  Based on this 
information, the veteran does not even meet the schedular 
criteria for a noncompensable (0 percent) disability rating 
based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5260  (1998).  To warrant a compensable rating under DC 5010, 
the veteran's arthritis would either have to involve 2 or 
more major joints or minor joint groups,  have flexion 
limited to 45 degrees, or have extension limited to 10 
degrees.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261  
(1998).  Neither of these situations is shown to exist.  
Since a compensable rating is not authorized under DC 5010, 
it necessarily follows that entitlement to a disability 
rating in excess of 10 percent is similarly not authorized 
under DC 5010.  Such a rating requires flexion limited to 30 
degrees, extension limited to 15 degrees, or arthritis of 2 
joints with occasional incapacitating exacerbations.  Id.

DC 5257 pertains to other impairment of the knee involving 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257  (1998).  Under DC 5257, a "slight" knee 
disability warrants a 10 percent rating, a "moderate" 
disability warrants a 20 percent rating, and a "severe" 
disability warrants a 30 percent rating.  Id.  In this case, 
the medical evidence consistently shows that the veteran's 
left knee had no objective signs of instability.  From the 
time of his original injury in 1981, whenever tested, 
Lachman's test, Drawer sign, and pivot shift tests have all 
been negative.  It has been repeatedly noted that the 
veteran's left knee was "stable" and that no instability 
was found on examination.  The only objective medical 
evidence suggesting that his left knee had instability is the 
August 1998 VA examination report.  It indicated that his 
left knee had "a bit" of motion in 30 degrees of flexion 
with evidence of "some instability" with the medial and 
lateral meniscus.  However, that report also specifically 
noted that there was no instability or abnormal movement of 
the left knee in general and that the medial, collateral, and 
anterior and posterior cruciate ligaments appeared normal.  
Overall, the objective medical evidence does not strongly 
support the presence of left knee instability.  However, the 
Board also finds probative the fact that the veteran 
apparently wears a soft knee brace.  In addition, recent 
medical evidence submitted by the veteran shows that he fell 
in October 1998 due to a buckling of his knee (although it 
does not state which knee).  Therefore, the Board finds that 
a 10 percent disability rating can be justified under DC 
5257, for "slight" instability or recurrent subluxation.  A 
higher rating cannot be justified.  There is no evidence of a 
more extreme problem with left knee instability to classify 
it as a "moderate" disability.  Id.

The Rating Schedule provides for a disability rating in 
excess of 10 percent in several other instances.  However, 
none are applicable in this case.  Specifically, the veteran 
does not have ankylosis of the knee (DC 5256), dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (DC 5258), or malunion of 
the tibia and fibula (DC 5262).  See 38 C.F.R. § 4.71a  
(1998).  The medical evidence does not show the presence of 
any of these disabilities.  The veteran has not even claimed 
that any of these problems exist.

Overall, after review of the entire record, including the 
more recent medical evidence, the Board concludes that a 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected left knee disability.  
Objectively, his left knee has tenderness to palpation and 
some slight, recently-noted instability.  Functional 
impairment, see DeLuca v. Brown, 8 Vet. App. 202  (1995), 
appears to be pain and swelling on walking or other prolonged 
activity and difficulty with activities such as getting up 
from a sitting position.  Under the Rating Schedule, these 
manifestations are indicative of a 10 percent rating under DC 
5010-5257.  The Board finds no basis for a rating in excess 
of 10 percent, even if only during a limited period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126  (1999) 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).

b.  Entitlement to compensable rating prior to November 15, 
1996

As stated above, the RO granted the veteran a 10 percent 
disability rating, effective November 15, 1996.  Since the 
veteran appealed the initial assignment of a noncompensable 
rating, effective January 28, 1995, the issue arises as to 
whether or not a compensable rating was warranted prior to 
November 15, 1996.

In its discussion, supra, the Board held that a 10 percent 
disability rating could be justified based on instability of 
the left knee (DC 5257).  In that discussion, the Board found 
that the vast majority of the medical evidence reflected that 
the veteran's left knee had no instability.  The only medical 
evidence supporting the presence of instability was the 
August 1998 VA examination report and an October 1998 VA 
outpatient record.   These documents are dated after November 
1996.  None of the medical evidence shows that the veteran 
had compensable instability of the left knee prior to 
November 15, 1996.  Moreover, none of the medical evidence 
shows other left knee pathology indicative of a compensable 
disability evaluation.  Arthritis of 2 or more major joints 
or minor joint groups, ankylosis of the knee, dislocated 
semilunar cartilage, symptomatic removal of cartilage, 
limitation of flexion to 45 degrees, limitation of extension 
to 10 degrees, malunion of the tibia and fibula, or genu 
recurvatum, are not shown.  38 C.F.R. § 4.71a, DC 5256-5263  
(1998).

Overall, there is no basis for an award of a compensable 
disability rating for his left knee disorder prior to 
November 15, 1996, even if only for a limited period of time.  
See Fenderson v. West, supra.

c.  Entitlement to separate ratings for instability and 
arthritis

The Board notes that the veteran's representative has 
specifically requested a separate disability rating for 
arthritis and instability of the left knee.  Case law states 
that a separate disability rating may be assigned when "none 
of the symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  The 
symptomatology of the disorders must be "distinct and 
separate."  Id.  To assign separate ratings without separate 
and distinct pathologies would be to violate the rule against 
the pyramiding of the same disability under various 
diagnoses.  38 C.F.R. § 4.14  (1998); see, e.g., 38 C.F.R. §§ 
4.55(g) (1998) ("Muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions."); 4.113 
(noting that certain diseases of the digestive system "do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14."); 4.115 
("Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationship of cardiovascular 
disabilities."); 4.96 (ratings of various specified 
respiratory conditions will not be combined).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) has held that 
pyramiding essentially involves "compensating a claimant 
twice (or more) for the same symptomatology" and that "such 
a result would overcompensate the claimant."  Brady v. 
Brown, 4 Vet. App. 203, 206  (1993); see also Fanning v. 
Brown, 4 Vet. App. 225  (1993). 

The VA's General Counsel has issued a precedent opinion on 
this issue with particular reference to service-connected 
knee disabilities, which is binding on both the RO and the 
Board.  In that opinion, the VA's General Counsel held that, 
although a veteran's knee disability may be rated separately 
under both DC 5257 and DC 5010, "a separate rating must be 
based upon additional disability."  VAOGCPREC 23-97  (July 
1, 1997).  It further held that "additional disability" of 
the knee under DC 5003 or DC 5010 was limitation of motion 
meeting the criteria for a noncompensable rating under DC 
5260 or DC 5261.  Id.  This decision has been reiterated in a 
more recent decision.  See VAOGCPREC 9-98  (August 14, 1998) 
(If a veteran has a service-connected knee disability rated 
under DC 5257 for instability, he or she may be entitled to a 
separate disability rating for arthritis under DC 5003 or DC 
5010, if the knee meets the schedular criteria for a 
noncompensable disability rating under DC 5260 or DC 5261 for 
limitation of motion.).  

DCs 5260 and 5261 authorize a noncompensable rating for 
limitation of motion when knee flexion is limited to 60 
degrees or knee extension is limited to 5 degrees, 
respectively.  38 C.F.R. § 4.71a, DC 5260, 5261  (1998).  In 
this case, the veteran most recently showed range of motion 
from 0 to 100 degrees.  The claims file shows no instance 
where range of motion testing revealed extension limited to 5 
degrees or flexion limited to 60 degrees.  Therefore, the 
veteran does not have "additional disability" for purposes 
of a separate disability rating for arthritis and, 
consequently, a separate rating is not authorized.

d.  Conclusion

The Board concludes that an increased disability rating is 
not warranted for the veteran's service-connected left knee 
disorder.  In arriving at this decision, the Board finds that 
the veteran's disability is properly rated as 10 percent 
disabling, that the veteran was not entitled to this rating 
prior to the effective date assigned by the RO, and that 
separate disability ratings for instability and arthritis are 
not warranted.  Therefore, his appeal must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

The appeal is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

